 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney                                        FILED
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                               May 10 2021

 4 CHRISTOPHER D. VIEIRA (CABN 273781)                       SUSANY. SOONG
   Special Assistant United States Attorney             CLERK, U.S. DISTRICT COURT
 5
          450 Golden Gate Avenue, Box 36055         NORTHERN DISTRICT OF CALIFORNIA
 6        San Francisco, California 94102-3495                SAN FRANCISCO
          Telephone: (415) 436-7301
 7        FAX: (415) 436-7027
          christopher.vieira@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) NO. MJ 21-70611 MAG
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   JASON BLACKARD,                                  )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On April 13, 2021, defendant Jason Blackard was charged by complaint with aggravated identity
20 theft, in violation of 18 U.S.C. § 1028A(a)(1), use of an unauthorized access device, in violation of 18

21 U.S.C. § 1029(a)(2), and attempted mail theft, in violation of 18 U.S.C. § 1708.

22           This matter came before the Court on May 3, 2021 for a detention hearing. The defendant was
23 present and represented by Assistant Federal Public Defender Elizabeth Falk. Special Assistant United

24 States Attorney Christopher Vieira appeared for the government. The government moved for detention,

25 and the defendant opposed. At the hearing, counsel submitted proffers and arguments regarding

26 detention.

27           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
28 the record, the Court finds by a preponderance of the evidence that no condition or combination of

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     MJ 21-70611 MAG
 1 conditions will reasonably assure the appearance of the person as required and clear and convincing

 2 evidence that no condition or combination of conditions will reasonably assure the safety of any other

 3 person or the community. Accordingly, the defendant must be detained pending trial in this matter.

 4          The present order supplements the Court’s findings and order at the detention hearing and serves

 5 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 6 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

 7 conclusion: first, the defendant has three active warrants, a history of failures to appear, and many

 8 probation violations, indicating he is not amenable to supervision and is not likely to appear for court

 9 proceedings; second, the defendant has numerous convictions for theft, burglary, forgery and identity

10 theft, making it likely he will reoffend if released; third, when law enforcement first attempted to arrest

11 him in the instant case, he fled, and then later resisted arrest. These findings are made without prejudice

12 to the defendant’s right to seek review of his detention or file a motion for reconsideration if

13 circumstances warrant it.

14          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

15          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

16 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

17 sentences or being held in custody pending appeal;

18          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

19 and

20          3.      On order of a court of the United States or on request of an attorney for the government,

21 the person in charge of the corrections facility in which the defendant is confined shall deliver the

22 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

23 court proceeding.

24          IT IS SO ORDERED.

25

26 DATED: May 10, 2021                                            ___________________________________
                                                                  HONORABLE THOMAS S. HIXSON
27
                                                                  United States Magistrate Judge
28

     [PROPOSED] DETENTION ORDER                       2                                               v. 11/01/2018
     MJ 21-70611 MAG
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER   3   v. 11/01/2018
     MJ 21-70611 MAG
